Citation Nr: 9930219	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-04 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for osteomyelitis of the 
left femur.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

Entitlement to service connection for chronic cellulitis, 
lymphangitis was denied by the RO in an unappealed rating 
decision dated in March 1954.  In a rating decision dated in 
April 1992, the RO determined that new and material evidence 
had not been submitted to reopen that claim.  The Board has 
considered the claim for service connection for osteomyelitis 
as a new claim.  Ephraim v. Brown, 82 F.3d399 (Fed. Cir. 
1996) (a claim based on a new diagnosis is a new claim).


FINDINGS OF FACT

1.  There is no competent evidence of current osteomyelitis 
or its residuals in the left femur.

2.  There is no competent evidence of a nexus between current 
degenerative joint disease of the left knee and service.

3.  The veteran has no service connected disabilities.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for osteomyelitis of the left femur is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of the left knee is not well 
grounded.  38 U.S.C.A. § 5107.

3.  The criteria for a total rating based on individual 
unemployability are not met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17, 4.19, 4.20 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records show that in August 
1952, the veteran was diagnosed with cellulitis without 
lymphangitis, left thigh.  In September 1952, the diagnosis 
was undetermined, suspected osteomyelitis chronic, left 
femur, since six years.  Also in September 1952 a large area 
of induration and swelling of the left thigh, anterior medial 
portion was noted.  The diagnosis was exacerbation of 
questionable osteomyelitis, existed prior to service.  In 
November 1952, a diagnosis of osteomyelitis, acute, left 
thigh (exacerbation of chronic process) was noted.  It was 
also noted that the disorder existed prior to service but was 
aggravated by service.

In November and December 1952, the veteran was hospitalized 
for 15 days and diagnosed with cellulitis without 
lymphangitis, left thigh and lymphadenitis acute, inguinal 
region left, secondary to cellulitis.  X-rays of the left 
femur and hip taken in January 1953 showed mild deformity of 
the middle portion of the shaft bone with some resultant 
cortical thickening.  There was a small area of calcification 
on the anterior medial aspect of the junction of the middle 
and distal thirds of the shaft.  It was noted that old trauma 
and inflammation could explain the findings.  There was no 
active disease found.  

Private medical records dated in October 1985 show that the 
veteran was seen with complaints of painful left thigh.  It 
was noted that the left thigh was very painful to touch 
although the veteran walked with no trouble.  The veteran was 
seen again in October 1985.  At that time, he reported that 
his left knee injury occurred while riding a horse round up 
and leaning over the saddle.  On examination, the left leg 
was swollen, as well as black and blue over the lower half of 
the femur on the medial side.  The left knee was "ok."

VA outpatient treatment records dated in February 1992 show 
that the veteran was seen with complaints of left leg pain 
from the hip to the knee times five months.  It was noted 
pain increased with squatting and standing.  X-rays of the 
left knee taken in February 1992 showed minimal (age 
consistent) degenerative joint disease.  Otherwise normal 
knee.  X-rays of the left hip were normal.  X-rays of the 
left femur showed calcification in proximal posterior thigh, 
not vascular.  Probably old myositis ossificans.  Otherwise 
normal.  

In a January 1994 statement, a former comrade of the veteran 
reported that he and the veteran were drafted in February 
1952.  It was noted that they both graduated from the same 
high school.  He reported that they both went overseas on the 
same ship and on embarkation day, the veteran was the last 
one to get on board the ship due to a bad leg infection.  He 
reported that the veteran was on sick call everyday while 
aboard the ship and treated with penicillin.  Finally, he 
reported that the veteran told him that his leg never did 
heal satisfactorily and he was unable to do any prolong 
standing or walking.  

VA outpatient treatment records dated in February 1995 show 
that the veteran was seen with complaints of left knee pain 
since 1985.  It was noted that the veteran could walk a mile.  
On examination, there was mild varus of the left knee and 
mild effusion.  The veteran also reported pain in the left 
proximal posterior thigh times five months.  VA X-rays of the 
left hip taken in February 1995 showed no significant 
internal change.  Mild degenerative joint disease in the hip 
joints was noted, but no acute findings or evidence for 
avascular necrosis.  X-rays of the left knee showed 
patellofemoral and medial compartment narrowing.  Vacuum 
meniscus was noted medially.  Small osteophytes were also 
seen laterally.  There were no acute findings or evidence of 
suprapatellar effusion.  

VA bone scan of the left leg taken in May 1995 revealed no 
evidence of osteomyelitis.  An increased uptake in the medial 
knee compartments bilaterally compatible with osteoarthritis 
was noted.  

VA outpatient treatment records dated in November 1995 show 
that the veteran was seen for follow-up of his left knee and 
left hip pain.  On examination of the left hip there was full 
painless range of motion.  On examination of the left knee, 
range of motion was from neutral to 100 degrees.  There was 
no laxity.  There was mild effusion and mild varus deformity.  
The assessments were left knee degenerative joint disease and 
left hip pain probably secondary to left knee degenerative 
disc disease and lumbar spine degenerative joint disease.  

VA X-rays of the left knee taken in November 1995 showed mild 
degenerative changes tricompartment, primarily, medial 
malleolar and femoropatellar joints.  There was also a small 
vacuum phenomena seen in the medial knee compartment.  X-rays 
of the left hip was normal.  

VA outpatient treatment records dated from December 1996 to 
January 1997 show that the veteran was seen with complaints 
of left knee pain.  

In a June 1997 statement, J.B., M.D. reported that the 
veteran was initially diagnosed with cellulitis of the left 
thigh in 1952.  However, he actually suffered osteomyelitis, 
which had been present prior to service and was exacerbated 
by activities during service.  The was reportedly confirmed 
by a consultation obtained at an Army hospital in 1959, at 
which time the consulting surgeon reported that the veteran 
had chronic osteomyelitis in the left thigh which rendered 
him incapable of serving in the Army.  Dr. B. reported that 
the veteran received treatment between 1954 and 1978 with 
limited success in clearing the chronic osteomyelitis.  He 
reported that the veteran has sustained chronic pain from his 
damaged femur with subsequent severe left knee degenerative 
disc disease.  

VA outpatient treatment records dated in July 1997 show that 
the veteran was seen for follow-up for left knee pain.  On 
examination, there was crepitus with full range of motion.  
Two plus effusion was noted.  There was no varus instability. 

The veteran was accorded a VA examination in August 1997.  At 
that time, he complained of marked pain in the left knee and 
the medial aspect of the left lower extremity.  He reported 
that he was able to walk 100 yards, unable to stand for more 
than 10 minutes and unable to squat.  On examination, there 
was mild varus deformity with equal leg lengths.  There was 
mild to moderate fullness noted within the knee joint.  Also 
noted was mild ligament laxity.  The anterior drawer was one 
plus positive and the Lachman test was one plus positive.  
There was pain on rotation stress test.  The hip joints 
bilaterally were normal with full, free, range of motion.  

X-rays of the knee taken in August 1997 show end stage, 
advanced degenerative joint disease involving all three 
compartments.  An August 1997 sonogram also showed mild to 
moderate medial compartment osteoarthritis involving the left 
knee.  X-rays of the femur appeared completely normal albeit 
some calcific spots in the soft tissues on the medial aspect 
of the thigh.  

In the August 1997 examination report, the examiner provided 
the opinion, based on a review of the medical evidence, that 
there was nothing to suggest that at any time a diagnosis of 
osteomyelitis was substantiated.  Additionally, in an 
addendum to the August 1997 examination report, VA 
orthopedist noted that he reviewed the claims folder and 
there was no diagnosis of osteomyelitis identified.  

The veteran submitted medical literature on the subject of 
Diagnosing Osteomyelitis Underlying Pressure Sores.  

VA hospitalization report dated in September 1997 shows that 
the veteran underwent total left knee arthroplasty.  
Postoperative X-rays revealed normal appearance of total left 
knee prosthesis.  

VA outpatient treatment records dated in March 1998 notes 
that the veteran presented an original document with 
confirmed that he suffered osteomyelitis of the left femur 
during service.  It was also noted that the condition existed 
prior to service and was more likely than not exacerbated by 
his duties performed in service.  The examiner noted that the 
veteran's service medical records did not specify the 
location of the infection except for the distal thigh.  He 
noted that it was possible, and as likely as not that the 
infection of the distal thigh might contribute to later 
development of post infection arthritis, not distinguishable 
from osteoarthritis in a partially treated individual.  

In a March 1998 statement, K.M., D.O., reported that she 
reviewed the veteran's medical records which indicated that 
he had osteomyelitis made worse during his active service.  
It was noted that the veteran now suffers severe pain in his 
thigh and degenerative joint disease in his left knee.  

The veteran was accorded a personal hearing in June 1996.  At 
that time, he testified that he failed his first enlistment 
physical in June 1951.  He testified that he had an operation 
on the bone in his leg after which he went into service where 
it flared up during basic training. 

Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The United States Court of 
Appeals for Veterans Claims, (Court) has held that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Under the provisions 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in the line of duty. 38 U.S.C.A. § 1110.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 C.F.R. § 3.306(a).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service. 
38 C.F.R. § 3.306(b).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991). Disability, which is 
proximately due to, or the result of a service-connected 
disease or injury shall be service connected. Once service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 U.S.C.A. § 3.310(a).

Analysis

Osteomyelitis

In the present case, the veteran has presented competent 
evidence of pre-existing osteomyelitis in the form of service 
medical records as well as statements from Drs. B. and M. and 
all to the effect that he had osteomyelitis in service.  The 
service records show that the veteran was evaluated and 
treated for osteomyelitis during service.  Arguably he has 
satisfied the second prong of the Caluza test (evidence of an 
injury in service).

There is, however, no competent evidence of a current 
osteomyelitis.  The post-service evidence records the 
veteran's complaints of pain in the left thigh, but an 
underlying disability has not been identified.  See Evans v. 
West, 12 Vet. App. 22 (1998) (holding that there was no 
objective evidence of a current disability, where the medical 
records showed the veteran's complaints of pain, but no 
underlying pathology was reported).

Drs. B. and M.'s statements did report the presence of 
osteomyelitis of the left thigh area during service and in 
the years following service.  However, these statements do 
not report current osteomyelitis.  While Drs. B. and M. have 
reported that the veteran suffers pain in the left thigh 
area, there is no competent medical evidence to establish 
osteomyelitis.  The Federal Circuit Court of Appeals has held 
that for there to be competent evidence of current 
disability, the evidence must show the disability at the time 
the veteran applies for VA benefits.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir 1998).  In the absence of competent 
evidence of a current disability, the claim for service 
connection is not well grounded. 

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a). Under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991), if a claimant's application for benefits is 
incomplete, VA shall notify the claimant of the evidence 
necessary to complete the application. The Court has 
interpreted this statute as imposing an obligation on VA, 
depending on the facts of the case, to inform claimants of 
the evidence needed to render their claims well grounded. 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence. Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA is not 
on notice of any known and existing evidence that would make 
the adjudicated service connection claim well grounded.

In the absence of competent evidence of a current disability, 
the claim is not well grounded, and must be denied.

Degenerative joint disease of the left knee

The medical evidence shows that in February 1992 the veteran 
was diagnosed with degenerative joint disease in the left 
knee.  Subsequently, the veteran underwent total left knee 
arthroplasty.  He has, therefore, submitted evidence of a 
medical diagnosis of a current disability.

The veteran has asserted that he should be service-connected 
for his degenerative joint disease of the left knee caused by 
osteomyelitis.  Service connection has not been established 
for osteomyelitis.  

The 1997 VA examiner concluded that there was no correlation 
between soft tissue infection or cellulitis with a current 
diagnosis of degenerative arthritis of the knee following a 
review of the veteran's claims folder. 

A VA examiner did report in 1998, that it was "possible," 
and "as likely as not," that an infection of the distal 
thigh might contribute to the later development of post-
infection arthritis not distinguishable for osteoarthritis.  
However this opinion did not specifically discuss the 
veteran's case but gave only a generic discussion of medical 
relationships.  Generally, an attempt to establish a medical 
nexus to a disease or injury solely by generic information 
"is too general and inconclusive" to well ground a claim.  
Sacks v. West, 11 Vet. App. 314, 317 (1998) (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that 
medical treatise evidence proffered by the appellant in 
connection with his lay testimony was insufficient to satisfy 
requirement of medical evidence of nexus to well-ground 
claim).

In this case, the Board finds 1998 VA examiner's opinion to 
be too speculative to supply the necessary nexus between the 
veteran's inservice soft tissue infection noted in 1952, and 
his current knee arthritis.  Bloom v. West, 12 Vet. App. 185 
(1999).

The examiner noted that the service medical records did not 
specify the location of the infection except to the distal 
thigh.  Finally, the examiner further qualified his opinion 
by stating that the infection of the distal thigh might 
contribute to the current diagnosed degenerative joint 
disease.  Thus his statement is inconclusive as to the origin 
of degenerative joint disease.  Moreover, X-rays of the left 
knee taken in 1992 show mild degenerative joint disease, age 
consistent.  For these reasons the Board concludes that the 
opinion is too speculative in order to provide the degree of 
certainty required for a nexus opinion.

Since there is no competent evidence of record linking the 
veteran's current degenerative joint disease to his period of 
service, the claim for service connection for the claimed 
disability is not well grounded and must be denied.

Because the veteran's claim is not well grounded, VA is under 
no duty to assist the veteran in further development of his 
claim.  38 U.S.C.A. § 5105(a); Murphy, at 81.

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability

The veteran has claimed that he is entitled to a total 
disability evaluation, based on individual unemployability 
due to service-connected disabilities. 

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 4.16 (1998).

In this case, the veteran has no service connected 
disabilities, thus he does not meet one of the basic legal 
requirements for the claimed benefit, namely that 
unemployability be the result of service connected 
disability.  38 C.F.R. § 4.16(a) (1998). 

The United States Court of Appeals for Veterans Claims has 
held that, in those cases where the law and not the evidence 
is dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lack 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Since the veteran has not been granted service 
connection for any disability, the Board finds that the 
veteran has not presented a claim that satisfies the initial 
criteria necessary to support a claim for a total rating for 
compensation purposes based on individual unemployability.  
Accordingly, entitlement to a total rating based on 
individual unemployability is not warranted.


ORDER

Service connection for osteomyelitis is denied.  

Service connection for degenerative joint disease in the left 
knee is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

